Per Curiam.
Nelleke Langhout-Nix was convicted in Seattle Municipal Court of assault on June 23, 1981, in a nonjury trial. The record is silent with respect to waiver of her right to trial by jury. On her appeal pursuant to the *568Rules for Appeal of Decisions of Courts of Limited Jurisdiction, the King County Superior Court affirmed. She filed a motion for discretionary review with the Court of Appeals, asserting for the first time that she had not knowingly and intelligently waived her right to trial by jury. This motion was denied. Wishing to file a motion for discretionary review of the Court of Appeals decision, she moved in this court for an extension of time to enable her to do so. This motion was pending when we handed down Seattle v. Crumrine, 98 Wn.2d 62, 653 P.2d 605 (1982), holding that after the effective date of the RALJ, it became necessary for the record to show in a criminal prosecution in courts of limited jurisdiction that the defendant knowingly and voluntarily waived his right to jury trial.
Respondent City of Seattle conceded in oral argument that under these circumstances, Crumrine mandates that Langhout-Nix's conviction be vacated and her case remanded for a new jury trial. Petitioner nevertheless urged this court to address the retroactivity of Crumrine in general. This we decline to do.
Langhout-Nix's conviction is vacated and her case remanded for a new jury trial.